Exhibit 10.4

WAIVER

By my signature below, I hereby waive any rights I may have under my Employment
Agreement dated December 3, 2003 to provide notice of a Non-CIC Good Reason
termination (as defined in such Employment Agreement) in the event that I am
asked by the Board of Directors of Embarq Corporation (the “Company”), upon the
hiring of a Chief Executive Officer of the Company, to resign from the position
of Interim Chief Executive Officer and return to the position of General Counsel
- Law and External Affairs or to assume a senior executive position of greater
authority than that of General Counsel - Law and External Affairs, in either
case, at no less than the same base salary, short-term and long-term incentive
opportunities and benefits which were payable to me as of December 16, 2007, and
at least the same level of authority and responsibilities as I have in my
current position of General Counsel - Law and External Affairs as of
December 16, 2007.

 

/s/ Thomas A. Gerke Thomas A. Gerke Dated: December 16,
2007                                           